DETAILED ACTION
	This Office Action is in response to an amendment filed 06/15/2021.
	Claims 6-21 are pending.
	Original Claim 1-5 have been cancelled.
	Claims 6-21 are new claims.
	Claims 6 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blandin et al (hereinafter Blandin, U.S. Patent Application Publication No. 2017/0293681 A1, filed 12/15/2016, published 10/12/2017).
In regard to independent claim 6, Blandin teaches:
Note: it is unclear to the Examiner whether the first & second users are both human, or one or the other is a bot? Please clarify!

A communication system for real-time communication between at least a first user and a second user (see Figs. 2A-B), the system including a bot (see Figs. 2A-B) operating in connection with an Internet browser (see Fig. 1, Web Browser 170), the system comprising:
a. a scenario builder arranged on a processor of a first user and configured to facilitate the building of a scenario (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a 
b. a bot infrastructure configured to send messages by the first user as an element of the scenario and to respond to messages from the second user within an instant communication channel based on a scenario sequence configured by the first user (at least p. 3, [0038]; pp. 5-6, [0054], [0058], [0066]-[0067]; pp. 7-11, [0086]-[0088], [0094]-[0123]; Figures 1, 4, 5 [Wingdings font/0xE0] Blandin teaches a bot application 190, a bot server 525 that includes a bot information exchange 590 and a bot application interface component 580 that utilizes pre-existing and created stories (e.g. scenarios) to understand and respond to messages sent by a user via a messaging application).
c. data storage configured to save scenarios, messages, and responses created by the first user and sent by the bot infrastructure (at least Abstract; p. 8, [0098]; pp. 9-10, [0109], [0113]-[0118]; p. 11, [0124]-[0127]; Figures 5-6 [Wingdings font/0xE0] Blandin teaches an example-interaction repository 570 comprising a plurality of example user-to-bot interactions (stories) scenario(s)) and a coherent chat conversation repository comprising a plurality of coherent chat conversations (see also Figs. 3A-C; developer console accessing user-context for a messaging interaction; stories, etc.).
d. an application programming interface configured to facilitate communication between the scenario builder, bot infrastructure, and service providers of instant messaging systems (at least p. 6, [0064]-[0067]; pp. 7-8, [0086]-[0088]. [0096]; p. 9, [0101]-[0102], [0105], [0108]; p. 10, [0112]; Blandin teaches a bot API that facilitates bot actions 340 via a bot application 190 provided by the developer); and
e. wherein, the scenario comprises a sequence of messages based upon conditions predefined by the first user (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).

In regard to dependent claim 7, Blandin teaches:
Note: in step (f) below, the phrase “the invention” lacks antecedent basis. Please correct!; (h) below, the phrase “the chatbot” lacks antecedent basis. Should it be “bot”? Please correct!

the scenario builder is configured to: a. receive content entered by the first user in the scenario builder; b. enable conditional communication upon triggers selected by the first user; c. enable a plurality of paths that constitutes a scenario; d. remove elements of the scenario upon the first user selection; e. include messages sent by the bot infrastructure; f. respond to the messages sent by the second user of the invention; g. wherein the scenario builder further comprises a front end and a backend infrastructure connected to a networked database; and h. wherein the chatbot scenario further comprises content elements comprising audio visual content, triggers, and programmed reactions (at least pp. 5-7, [0059]-[0080]; Figures Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).

In regard to dependent claim 8, Blandin teaches:
Note: the term “webhook” is rather uncommon and appears to be related or perhaps synonymous with API calls? Please correct if needed.

the data storage is configured to: a. save scenarios created by the first user in the scenario builder; b. adjust scenarios created by the first user in the scenario builder based upon changes implemented by the first user; c. operate in a networked environment; and d. issue and receive API calls and webhooks (at least Abstract; p. 8, [0098]; pp. 9-10, [0109], [0113]-[0118]; p. 11, [0124]-[0127]; Figures 5-6 [Wingdings font/0xE0] Blandin teaches an example-interaction repository 570 comprising a plurality of example user-to-bot interactions (stories) scenario(s)) and a coherent chat conversation repository comprising a plurality of coherent chat conversations (see also Figs. 3A-C; developer console accessing user-context for a messaging interaction; stories, etc.).








In regard to dependent claim 9, Blandin teaches:
Note: the term “webhook” is rather uncommon and appears to be related or perhaps synonymous with API calls? Please correct if needed.

the application programming is configured to: a. issue API calls and webhooks that refer to an action performed by the bot while the bot proceeds with a chatbot scenario; b. receive API calls from external service providers; and c. trigger actions in the scenario built by the first user upon API calls and webhooks sent by external service providers (t least p. 6, [0064]-[0067]; pp. 7-8, [0086]-[0088]. [0096]; p. 9, [0101]-[0102], [0105], [0108]; p. 10, [0112]; Figures 1, 3A-C, 4, 5 [Wingdings font/0xE0] Blandin teaches a bot API that facilitates bot actions 340 via a bot application 190 provided by the developer).

In regard to dependent claim 10, Blandin teaches:
the scenario is configured to: a. assign a sequence of the scenario based on a condition configured by the first user; b. reassign the scenario if the response of the second user does not match the scenario configured by the first user; c. cease the scenario sending upon direct request from the first user sent by the user interface; and d. wherein the user interface comprises frontend infrastructure configured to further process information to cease sending through the backend infrastructure (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a 

In regard to dependent claim 11, Blandin teaches:
the conditions in the scenario builder are configured to: a. trigger a scenario based on human language analysis; b. trigger a scenario based on a Sorensen-dice coefficient; c. trigger a scenario based on a Levenshtein distance; d. introduce more than one fork in the scenario created in the scenario builder by the first user that is based upon the condition; e. to accept values exact, similarly, or interpreted as a value in the scenario (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or edit an annotate production-use-derived example conversations. An example messaging conversation may be a story (interpreted as the claimed scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).

In regard to dependent claim 12, Blandin teaches:
the scenario builder is configured to: a. operate on the first user processor and within the browser; b. operate with the user input; c. accept alphanumeric content; d. support the uploading of audio-visual content; and e. enable the use of hyperlinks and direct redirects to other websites (at least pp. 5-7, [0059]-[0080]; Figures 3A-C [Wingdings font/0xE0] Blandin teaches a user interface 300 for a developer console that allows a user to compose (e.g. build) and annotate developer-written example conversations and/or scenario) illustrating the planned behavior of a messaging bot in responding to communications received from a user via a messaging application).

In regard to dependent claim 13, Blandin teaches:
the bot infrastructure is configured to: a. operate within the instant messaging channel; b. send messages to initiate the communication with the second user; c. respond to the messages sent by the second user; d. send textual content, audio-visual elements, hyperlinks according to the scenario; and e. send messages and responses according to the scenario (at least p. 3, [0038]; pp. 5-6, [0054], [0058], [0066]-[0067]; pp. 7-11, [0086]-[0088], [0094]-[0123]; Figures 1, 4, 5 [Wingdings font/0xE0] Blandin teaches a bot application 190, a bot server 525 that includes a bot information exchange 590 and a bot application interface component 580 that utilizes pre-existing and created stories (e.g. scenarios) to understand and respond to messages sent by a user via a messaging application.

In regard to claims 14-21, claims 14-21 merely recite a method executable on the system of claim 6-13, respectively. Thus, Blandin anticipates every limitation of claims 14-21, as indicated in the rejections of claims 6-13.

Response to Arguments
	Applicant’s arguments to the previous rejections of the now cancelled claims 1-5 are moot in consideration of the new rejections based on the prior art of Blandin et al. (U.S. 2017/0293681 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089.  The examiner can normally be reached on M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James H. Blackwell/
09/22/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177